PROVO STY, J.
(dissenting). The charge against the accused is that she mailed a letter addressed to Peavy Burns Company in which “the Original Bunch of Axmen of the U. S.” notified that company that its quarter boss had taken from “one of our sipers” two checks, of $250 and $17, and that unless this money was left at the boarding house of Rosella McMillan (the accused) by AVednes-day night “we will kill every official and property holder of” your company.
A week before the mailing of this letter, one George Harris had been arrested by the quarter boss of said company, and the two cheeks referred to in said letter had been found on his person and had been destroyed.
The checks were forgeries — the handiwork of George Harris.
. George Harris was jointly indicted with accused; but the prosecution as against him was nolle prossed in order that he might be used as a witness against accused. Another man, also jointly indicted, was acquitted.
On a first trial Harris testified, it seems, that the name on the forged checks — in other words, the drawer of them — was Jim Kennison; and on the second, or last trial, that it was AY. D. Haas. Accused offered to show this discrepancy in the testimony for the purpose of impeaching the credibility of the witness, and objection was made and sustained oh the ground that the former statement made by a witness being irrelevant to the issue could not be proved for the purpose of discrediting.
The 'majority opinion holds the statement in question to have been material to the issue, and finds that—
“The testimony of Harris as to how the checks were signed was first introduced by counsel for the state, who had doubtless considered it material in establishing Harris’ connection with the letter.”
And finds also that the statement made by Harris on the first trial “was an admission that the witness had committed the crime of forgery, and in the second trial he swore that the checks bore the genuine-signature of another party.”
I do not find the statement in question, as shown by the bill o‘f exception, to have been material to the issue; nor that the testimony of Harris as to how the checks were signed was first introduced by counsel for the state, nor that there was any pretense on the part of Harris at any time that the checks were anything but forgeries.
The bill of exception reads as follows:
“Be it remembered, that on the trial of the above numbered and entitled cause, the witness C. E. Kinser, who sat as a juror at a former trial of this same defendant, was placed on the stand by the defendant for the purpose of impeaching the credibility of the witness George Harris, and showing a previous contradictory statement made by the said Harris from that which he made at the present trial, was asked: “Q. Do you recall the substance of the statement made by the witness George Harris at the former trial with reference to the checks which were taken from him (Harris) and torn up by the quarter boss of the Peavy Burns Lumber Company, and if so please repeat the *225substance of the witness’ (Harris’) statement on that point as you recall it?
“Whereupon, the district attorney objected to the question on the ground' that it is an impeaching question, and a witness cannot be impeached on a point that is irrelevant and immaterial and collateral to the issue.
“The court tells counsel for defendant that he may pursue this line of questioning provided he doesn’t seek to contradict the witness George Harris as to the name'written on the checks that were torn up by Mr. Allen, the quarter boss.
“Counsel for defendant states that the purpose of this testimony is to show that the statement of the witness George Harris, on the former trial, was that the checks torn up by Mr. Allen ‘were signed by Jim Kennison,’ and that at no time did he say .the checks torn up by Mr. Allen were signed by W. D. Haas. And further that the real purpose of the question is to show that the witness George Harris made an entirely different statement at the present trial under oath, from that which he made at the other trial under oath.
“By the Court: To the counsel for defendant: You mean in regard to these checks? A. Yes, sir.
“The court is of the opinion that the witness cannot be contradicted by another witness on a point not material to the issues of the trial for the purpose of affecting his credibility, and for this reason sustains the objection.
“Whereupon counsel for defendant excepts to the ruling of the court and reserves this bill of exception which is duly granted in open court.”
Bill No. IS.
“When .George Harris was arrested, he being charged, jointly with defendant Rosella McMillan, the deputy making the arrest upon searching Harris found that he had two checks in his pocket which George Harris in a former trial testified were checks that he himself had forged and to which checks he testified he had affixed the signature of Jim Kennison.
“Upon the second trial of this ease, George Harris testified that the checks in question bore the signature of W. D. Haas.
“All of the testimony in regard to the forged checks which Harris had on him when he was arrested was irrelevant and immaterial and would have been ruled out had the defendant objected; however, since this testimony had absolutely no bearing on the issue involved in this case, and since it is well settled that testimony of a witness on an immaterial point cannot be contradicted, evidence as to what this witness said on the former trial about those checks.was not admitted.”
The issue was as to whether accused had sent this blackmail letter. With that issue the fact of whether the checks referred to in the letter bore the name of Jim Kennison or W. D. Haas had nothing whatever to do.
The trial judge says that the checks themselves had no relevancy. The bill of exception does not show that they had any, and most certainly the bill does not show that the form of the checks, as to whether showing one name or another as drawer, was of any relevancy whatsoever. It is not pretended that there was anything- in the checks themselves, or in the fact of their having been found on the person of Harris, to connect accused with them; or to show" in any way, shape, or form, by inference or otherwise, that accused had sent the blackmail letter. Perhaps it was not entirely out of place for the state to show that the checks referred to in the letter really existed, and were forgeries; but to go into details of the form of the checks, whether on blue or white paper, on a printed blank or not, -on a large or a small piece of paper, bearing the name of Kennison or Haas or John, Jack, or Joseph, or any other name, as drawer, or into any other detail, was, to my mind, as immaterial as almost any imaginable thing could well be.
With all due deference to my colleagues, I find neither in the bill of exception nor even in the briefs anything tending to show “the testimony of Harris as to how the checks were signed was first introduced by counsel for the state.” The bill only shows that the alleged contradictory statement was made “on the trial.” There is not a word as to its not having been made on the cross-examination. If its not having been made on the cross-examination was essential for-showing that the trial judge erred in his ruling, that fact should have been made to appear positively in the bill. This court *227cannot assume the existence of an essential fact, and overrule the trial judge upon this assumption. The rule is that the bill must show everything necessary to make the error complained of appear.
However, to my mind, the fact that .this irrelevant statement had been made on the direct examination, instead of having been brought out on the cross-examination, would make no difference in the case even if appearing in the bill. I do not agree with the statement contained in State v. Swindall, 129 La. 771, 56 South. 702, that—
“The rule which exempts a witness from contradiction with regard to collateral facts is limited to facts elicited on cross-examination.”
In making that statement the court appears to have founded itself upon Wharton, Cr. Ev. (9th Ed.) par. 484. I have not that book at hand for ascertaining upon what decisions its text is founded, or by what reasoning sustained. But I am entirely satisfied that the weight of authority is the other way, and certainly the better considered cases are.
In Lambert v. Hamlin, 73 N. H. 138, 59 Atl. 941, 6 Ann. Cas. 713, the court says:
“In the cases adopting the view contended for by the plaintiff, * * * it seems to be considered that the main reason for the rule which prevents a cross-examination upon immaterial matters, for the * * * purpose of contradicting a witness, is that he cannot be presumed to come prepared to defend himself on such collateral questions; and as this reason fails when the testimony is voluntarily given, the rule itself does not in that case apply. But as said in Blakey v. Blakey, 33 Ala. 611, 620: ‘The reason referred to is doubtless one of those on which the rule is founded, but it is not the only, or even the chief one. The principal reasons for the rule are, undoubtedly, that but for its enforcement the issues in a cause would be multiplied indefinitely, the real merits of the controversy would be lost sight of in the mass of testimony to immaterial points, the minds of jurors would thus be perplexed and confused, and their attention wearied and distracted, the costs of the litigation would be enormously increased, and judicial investigations would become almost interminable.’ Similar reasons are assigned for the rule in Seavy v. Dearborn, 19 N. H. 351. See, also, Attorney General v. Hitchcock, 1 Exch. 91, 104; Powers v. Leach, 26 Vt. 270, 277. According to the weight of authority, the reasons above assigned apply equally whether the evidence on such collateral, matters is brought out on the examination in chief or upon cross-examination, and whether the witness gives it voluntarily or in response to questions calling for it. Blakey v. Blakey, supra; Commonwealth v. Buzzell, 16 Pick. [Mass.] 153, 158; 1 Green. Ev. s. 461e; 2 Wigmore, Ev. § 1007.”
At the place here referred to Mr. Wigmore says:
“Occasionally, before the theory had been completely worked out by the courts, the argument of unfair surprise was treated as the only objection, and it was thought that where the assertion desired to be contradicted had been made on the direct examination — i. e., had been ‘volunteered,’ as the phrase went — the witness had himself only to blame if he was not prepared to support every statement thus volunteered; in short, that all assertions made on the direct examination could be contradicted and shown erroneous, and that the prohibition was equally inapplicable to assertions volunteered on cross-examination; upon which, it was thought, there could not be any unfair surprise. This form of the rule, which still crops up occasionally, is based on an ignoring of the other co-operating reason for the rule, i. e., confusion of issue; and even if it could be conceded (as it cannot) that this form' sufficiently obviates the reason of unfair surprise, the other reason would still remain, and would be equally fatal, even when the assertion on the collateral matter was made on the direct examination.”
The Supreme Court of Alabama, overruling former cases, has adopted the view here expressed by Mr. Wigmore. Blakey v. Blakey, 33 Ala. 619.
Por my part I can conceive that, by bringing out some fact pointedly as if having some importance a situation might be created where the fact so brought out might appear to be relevant and important, though not so in reality; and I imagine that in such a case the contradicting or impeaching evidence might properly be admitted. But no case of that kind is presented here. For *229all that appears, as already stated, the statement in question in this case may not have been made on the examination in chief, but may have been brought out on the cross-examination; and, at all events, even if on the examination in chief, was not brought out as important matter, but would appear to have come in purely incidentally.
There can be no doubt that the credibility of a witness may be greatly affected by testimony showing that he has made contradictory statements, or that statements made by him are false; but if such statements bear upon matters irrelevant to the issue, they cannot be contradicted. The rule in that regard is everywhere recognized when the statements have been brought out on cross-examination; and I cannot see what difference it can mate that they have cropped out of the examination in chief, instead of having been brought out on cross-examination.
Perhaps if the accused is allowed to shift the trial from herself to George Harris she may succeed in securing an acquittal; but for the time being the trial is of her, not of George Harris.
To my mind the bill is very far from showing that there was any pretense on the second trial, either on the part of George Harris or of any one else, that the checks found on the person of Harris were genuine documents. To my mind it is patent from the bill as a whole that the fact of the checks having' been mere worthless forged documents was uncontested upon either.trial. The word “genuine” is not in the bill, and, as I read the bill, the word “signature” is used in it to express nothing more than the meaning conveyed by the word “name.” It will be noted that the part of the bill prepared by counsel for accused uses the word “name.” True, in that part of the bill it is said that “the statement of the witness George Harris on the former trial was that the checks tom by Mr. Allen were signed by Jim Kennison,” from which an inference might be drawn that Harris had on the former trial testified that the name of Jim Kennison on the check was that person’s genuine signature; but that statement in the bill must be read in connection with the statement of the judge that “George Harris on the former trial testified” that the checks “were checks which he himself had forged and to which checks, he testified, he had affixed the signature of Jim Kennison.” However, I do not see that the matter of the name on these checks would be rendered any more material to the issue by the fact of Harris having testified on the second trial that the name was W. D. Haas and that the signature was genuine. The drawer’s name on this forged check had absolutely nothing to do with the issue of whether accused sent' this blackmail letter or not. And if there was any relevancy the bill should have shown it in some positive manner, so that this court might know to some certainty whether the trial judge had erred or not in his ruling.
It may not be out of place to mention that the grounds upon which the majority opinion is based were not even alluded to in the brief filed by accused on the first hearing of the case in this court.
I therefore respectfully dissent.